Citation Nr: 1505960	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a multijoint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the claim on appeal.

Please note that this is a completely virtual case.  This claim was remanded for further development in December 2013, and now returns again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.  Specifically, in the prior December 2013 remand, the RO was instructed to make an attempt to obtain the inpatient clinical records pertaining to the Veteran's reported hospitalization in service in May 1982 at Holloman AFB.  If such records were unable to be obtained, the Veteran was to be notified of this fact.

After this remand, one attempt was made to obtain these records, in January 2014, from Hollman AFB.  Oddly, that request was returned as being unable to be delivered as addressed.  Military Personnel records were obtained, and a subsequent Supplemental Statement of the Case was issued in June 2014, but no medical records pertaining to inpatient treated dated May 1982 were obtained, and the Veteran was not informed they were not able to be obtained.  There is no indication that these records do not exist and that further efforts to obtain those records would be futile.  Until the RO complies with the Board's remand directives, the Board cannot proceed with adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e); see Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, the Board finds it has no choice but to remand this case to ensure compliance with the prior Remand instructions, specifically, for the RO to make further efforts to obtain the identified records, or in the alternative, inform the Veteran that such records are not available.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the inpatient clinical treatment records pertaining to hospitalization of the Veteran in May 1982, in service, at Hollman AFB.

2. If, after making several reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.  

3. After completing the development and conducting any additional development that is deemed warranted, to include obtaining a further VA addendum opinion if warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




